291 S.C. 468 (1987)
354 S.E.2d 383
In the matter of Thomas F. McDOW, IV, Respondent.
22686
Supreme Court of South Carolina.
Heard February 16, 1986.
Decided March 30, 1987.
Atty. Gen. T. Travis Medlock, Sr. Asst. Atty. Gen. Richard B. Kale, Jr., and Deputy Atty. Gen. William K. Moore, Columbia, for complainant.
Thomas H. Pope, III, Newberry, for respondent.
Heard Feb. 16, 1986.
Decided March 30, 1987.
Per Curiam:
This is an attorney disciplinary matter. The Hearing Panel recommended respondent receive a private reprimand. The Executive Committee adopted the Hearing Panel's findings and conclusions; however, it recommended *469 a sanction of a thirty (30) day suspension. We find the appropriate sanction to be a public reprimand.
In October of 1984 respondent filed a divorce action on behalf of a client. Respondent, who was single, admits he, during his representation, engaged in an adulterous relationship with his client, who was at the time separated from her husband. Consequently, the family court granted the husband a divorce on the ground of adultery.
Based on the above, respondent was charged with the following acts of professional misconduct: (1) damaging or prejudicing client during his representation; (2) engaging in conduct which created the appearance of impropriety; and (3) engaging in conduct prejudicial to the administration of justice.
The authority to discipline attorneys and the manner by which the discipline is given rests entirely with this Court. In re Padgett, 290 S.C. 209, 349 S.E. (2d) 338 (1986). We hold a public reprimand is in order.
Attorney Thomas F. McDow, IV therefore stands publicly reprimanded by this Court in accordance with Rule 7(A)(4) of the Rule on Disciplinary Procedure.
Public reprimand.